Case 19-61608-grs      Doc 240    Filed 02/20/20 Entered 02/20/20 11:39:41          Desc Main
                                  Document     Page 1 of 4


WWR#040544867
                      IN THE UNITED STATES BANKRUPTCY COURT
                     EASTERN DISTRICT OF KENTUCKY AT LONDON

  IN RE:                                              CASE NO. 19-61608-GRS

  AMERICORE HOLDINGS, LLC                             CHAPTER 13

                                                      JUDGE SCHAAF

       DEBTOR

                          AFFIDAVIT IN SUPPORT OF
                            UTICA LEASECO, LLC’S
       MOTION FOR RELIEF FROM STAY OR, IN THE ALTERNATIVE ADEQUATE
                       PROTECTION AS TO EQUIPMENT

STATE OF OHIO                               *
                                            *         SS.
COUNTY OF HAMILTON                          *

       John Erin McCabe, being first duly sworn according to law, deposes and says that
Affiant is the duly authorized representative of UTICA LEASECO, LLC.
       Ellwood Medical Center Operations, LLC (“Debtor”) filed its Petition for Relief under
Chapter 11 of the Bankruptcy Code on December 31, 2019 being Case No. 19-61615-grs.
This Affidavit in Support of Motion for Relief from Stay or, in the Alternative Adequate
Protection ONLY to property owned by Ellwood Medical Center Operations, LLC which is
subject to the Master Lease Agreement and UCC filing pertaining to the Equipment.


       Affiant further sayeth naught.

                                            /s/ John Erin McCabe___________________
                                            John Erin McCabe, 92923
                                            Attorney for Creditor

SWORN TO AND SUBSCRIBED before me,
a notary public on this 20th day of February, 2020.

/s/ Laura West_______________
Laura West (Notary Name)
NOTARY PUBLIC, State of Ohio
My Commission expires:05/09/2023
#2018-RE-722024
Case 19-61608-grs       Doc 240    Filed 02/20/20 Entered 02/20/20 11:39:41             Desc Main
                                   Document     Page 2 of 4


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing affidavit has been sent this 20th day of

February, 2020 by ordinary mail or by electronic email notification to the following:

Adam Mastin Back, adam.back@skofirm.com, BackBR@skofirm.com
Melissa R. Dixon, mrdixon@gambrelwilderlaw.com, r.mr68041@notify.bestcase.com
Matthew D. Ellison, bankruptcy@fowlerlaw.com, fmbbankruptcy@gmail.com
John T. Hamilton, jhamilton@gmalaw.com, cfeeback@gmalaw.com
lconner@gmalaw.com, fmoore@gmalaw.com
R. Aaron Hostettler, ahostettler@hmrkylaw.com
James R. Irving, jirving@bgdlegal.com, smays@bgdlegal.com, jhenson@bgdlegal.com
Ralph L. Landy, landy.ralph@pbgc.gov, efile@pbgc.gov
Adam M. Lubow, Lubow.Adam.M@dol.gov
Christopher B. Madden, cmadden@bgdlegal.com, smays@bgdlegal.com
Taft A. McKinstry, bankruptcy@fowlerlaw.com, fmbbankruptcy@gmail.com
Carol E. Momjian, cmomjian@attorneygeneral.gov
Bradley M. Nerderman, Bradley.Nerderman@usdoj.gov
Lawrence Edward Parres, lparres@lewisrice.com
Matthew M. Scheff, scheff.matthew@dol.gov
Jason Lee Swartley, jswartley@attorneygeneral.gov
U.S. Trustee, ustpregion08.lx.ecf@usdoj.gov
April A. Wimberg, awimberg@bgdlegal.com, smays@bgdlegal.com,jhenson@bgdlegal.com

Ellwood Medical Center Operations LLC             Access Info Holding, LLC
724 Pershing Street                               P.O. Box 310416
Ellwood City, PA 16117                            Des Moines, IA 50331

AHN Emergency Group of Ellwood, LTD               Bard, C.R. Inc.
c/o Kevin Allen, Michael Pest                     c/o Napoleon Ramos
Eckert Seanmans Cherin & Mellott, LLC             P.O. Box 75767
600 Grant Street, 44th Floor                      Charlotte, NC 28275
Pittsburgh, PA 15210

Beckman                                           Davidoff Law Firm
c/o Raymond Wendolowski                           c/o Raymond Wendolowski
Bernstein Burkley                                 Bernstein Burkley
Gulf Tower                                        Gulf Tower
707 Grant Street, Suite 2200                      707 Grant Street, Suite 2200
Pittsburgh, PA 15219                              Pittsburgh, PA 15219


Dinakar Golla                                     Healthland CPSI
c/o Avrum Levicoff                                c/o Troy Dolly
The Levicoff Law Firm                             6600 Wall Street
4 PPG Pl., Suite 200                              Mobile, AL 36695
Pittsburgh, PA 15222

Horizon Mental Health                             Ideal Integrations
c/o Michael W. Winfield                           c/o Jodi Miller
Case 19-61608-grs     Doc 240   Filed 02/20/20 Entered 02/20/20 11:39:41          Desc Main
                                Document     Page 3 of 4


Post & Schell                               800 Regis Avenue
17 North Second Street, 12th Floor          Pittsburgh, PA 15236
Harrisburg, PA 17107

Interior Supply                             Laboratory Corporation
c/o Nicholas D. Krawec                      c/o Richard Johnson
Bernstein Burkley                           Johnson Legal Network
Gulf Tower                                  535 Willington Way # 380
707 Grant Street, Suite 2200                Lexington, KY 40503
Pittsburgh, PA 15219

McKesson                                    Medline Industries
c/o Steven Koplove                          c/o Michael S. Baim
Kraft & Kraft                               The CKB Firm
3200 Penrose Ferry Road                     30 North Lasalle Street, Suite 1520
Philadelphia, PA 19145                      Chicago, IL 60602

Merry X-ray Corporation                     Nuance Communications
c/o Michael Somrak                          c/o Lillian Dimitrovski
4909 Murphy Conyon Road, Suite 120          P.O. Box 2561
San Diego, CA 92123                         Carol Stream, IL 60132

Palamerican Security, Inc.                  Philips Healthcare
c/o Roger Rees                              c/o Robert Kennedy
8th Avenue North, Suite 203                 P.O. Box 403831
Saint Petersburg, FL 33704                  Atlanta, GA 30301

SMA Medical, Inc.                           Western Healthcare
c/o Gene Markin                             c/o Jacob Norvell
Stark & Stark                               13155 Noel Road, Suite 200
993 Lenox Drive, Building 2                 Dallas, TX 75240
Lawrence Township, NJ 08648

                                           WELTMAN, WEINBERG & REIS CO., L.P.A.

                                           /s/ John Erin McCabe
                                           John Erin McCabe (92923)
                                           Weltman, Weinberg & Reis
                                           Attorney for Movant
                                           525 Vine Street, Suite 800
                                           Cincinnati, OH 45202
                                           513-723-2206
                                           jmccabe@weltman.com
Case 19-61608-grs   Doc 240   Filed 02/20/20 Entered 02/20/20 11:39:41   Desc Main
                              Document     Page 4 of 4
